Article No:

ixticlo IT
fxticle II

Article Tit

4xrticle Iv
4rticle v
Article vI

Article VII
Article VIII
article IX

Article x

Article xI
Article xIr
Article XIII
Axrticle XIV
Article XV
Article XVI

frticle XVII

Article XVIII

Article XIX

Article xx
fxticle XXI
Article XXII
Article XXIII
Article XXIV
Article XXV

Article XXVI

Article No: Title

Title
Grant Articole XXVII Governing Law
Definitions Article XXVIII Termination
Ethiopian Company avticle  XXIX Assignnent
Tern Arttels XXX Effective Date
Surrender

Activities prior to Commercial
Operations

Managenent of Operations
Financing
Royalty and Value

Royalty in kind and Government
Purchases of Petroleun

Taxation

Bonus Paynents and Rent
Governnent Participation
Refinery

Innigration and Enigration
Paynents and Foreign Exchange

Enploynent and Training of Ethiopian
Personnel and Enployee Benefits

Pronotion of National Interests

Inports, Disposal and Exports of
Property and Products

Settlenent of Disputes

Force Majeure

4mendnents

Covenant of Peaceful Possession
Controlling Calendar

Offices and Notices

Covenant against Paynent of Connission
4
18
ETHIOPIA

Model Petroleum Agreement Issued April 1973 By
Imperial Ethiopian Government, Ministry Of Mines
PETROLEUM AGREEMENT

This Agroement (hereinafter Agreement) is made subject to the
Mining Proclamation of 1971 and Regulations issued. thereunder on
19.

this day of

by and between:
THE IMPERIAL ETHIOPIAN GOVERNMENT (hereinafter called
Government) represented by H.E, Ato Emmanuel Abraham,
Minister of Mines

OF THE FIRST PART

Thereinafter the Company) represented by.

OF THE SECOND PART

and

iegdoribed in 3 johédule "A" hereto and being

hereinafter called the Subjeot Are: 8 believed to contain deposits

of petroleums susceptible iImmercial exploitation; and

WHEREAS, the mpany has all the necessary modern technical
skill, experience and financial resources to explore for, develope
produce, process, market and sell all such deposits;

NOW THEREFORE, the parties hereto, for and in consideration of

the premises and mutual covenants and agreonents herein contained,

do hereby agree as follows:

ARTICLE I

GRAND
(a) The Government hereby grants to the Company the sole and
exclusive right and privilege for the term provided in the present
Agreement and in accordance with the terms hereof to prospect and
explore for, develop and produce petroleum and its derivative
constituent substances (as hereinafter defined) within the Subject
Area and to process, market and sell within and outside of the Empire

of Ethiopia all such petroleum produced.
19
Nothing said in the above paragraph in any manner restricts
the Government from granting mining rights for minerals other than
those covered by this Agreement over the same area, provided that
such grants shall not prejudice the rights of the Company hereunder.
(b) The Company shall, within ninety (90) daye of commencing each
stage of the Exploration Programme outlined in Schedule "B" attached
hereto, execute and deliver to the Government a performance bond or
bank guarantee ("Performance Bond") substantially in the form
attached hereto as Schedule "C" from a financial institution acceptable

to the Government for the amount (U.S. dollars) as follows:

| ne ) for Stage 1;
% ) for Stage 2;
ee :

which Performance Bo:
of all work obligationi
involved and the Performang! 4 for Stage 1 a8 shown in Sohedule "B"
in the amount of § shall be executed and delivered
within ninety (90) days of the Effeotive Date of this Agreement.

(0) Notwithstanding the provisions hereof, the Company, rather than
deposit a new Performance Bond for a subsequent stage, may deposit

a@ Performance Bond in an amount equal to the difference between

the Performance Bond required for the stage involved and the
Performance Bond(s) theretofore deposited for a prior stage(s) and
all such Performance Bonds shall be applicable to ( and considered
deposited for) such subsequent stage, and so on from time to time.
(a4) The Performance Bonds deposited by the Company shall, subjeot
to paragraph (c) above, be released, discharged and returned to the

Company as follows, namely:

20
(1) The Performance Bond for Stage 1 as set forth in Schedule
"B" ag soon as possible after and in any event within six (6)
months after the date the geological report referred to in
Stage 1 of Schedule "B" is submitted to the Minister;
(2) The Performance Bond for Stage ? vs set forth, in Schedule
"B" as soon as possible after and in any event within six (6)
months after the date the Bvaluatien Report weferred to in
Stage 2 of Schedule "B" is submitted to the Minister; and
(3) The Performance Bond for Stage 3 as set forth in Schedule
"BY ag soon as possible after and in any event within eix (6)

months of the date the drilling $6 released from the

initial test well: :
to Artiole V hazeos

(b) hereof have beef dea with by the Companys

ARTICLE II
DEFINITIONS
Wherever used herein unless the context shall otherwise
require:
(a) "Affiliate" shall mean:

(1) any corporation in which the Company holds five percent
(5%) or more of the company's shares;

(2) any company which, direotly or indirectly, is controlled
by, or controls, or is under common control with the
Company; or

(3) any shareholder or group of shareholders of the Company
of any Affiliate and any individual or group of
individuals in the employ of the Company.
For the purposes of this paragraph "company" shall inolude corporations,
partnerships, unincorporated associations, fixms and other business

organizations. a
(b) "Control" shall mean the possession, directly or indirectly
of the power to direct or cause the direction of the management and
policies of a company exercised by any other company where & series
of companies can be specified beginning with the parent company or
companies and ending with the particular company, in which each
company of the series, ‘except the parent company or companies, is
directly or indirectly controlled by one or more of the companies
in the series.

(c) “Company” shall mean

a@ company incorporated under the laws of , and

phall indicate such an Ethiopian C as defined in paragraph (a)

pelow after it has been incorporét, er Hthiopian Law as provided

for in Article III of th, eenent * Shari thereafter mean such

Ethiopian Company

ean the company incorporated undex.

(a) "Ethiopian Company" sh

the laws of the Empire. 6

(e) "Date of Goiimencément of Operations" shall mean the date when

the Company shall have commenced the regular and recurrent production

of potroleum in the Subject Area in Paye*le Quantities.

(£) "Government" shall mean the IMPERIAL ETHIOPIAL GOVERNMENT.
(s) "Bank" shall mean the National Bank of Ethiopia.
(hn) "Acceptable Currency" shall mean any foreign currency which

is acceptable to the Bank for the particular purpose in views

(4) "Gross Income" shall mean the total anount of all gains,
profits and other income received by or accrued to the Company
either directly or indirectly from business operations and activities
of the Company undex this Agreement, plus any incowe from other
sources which forms part of the Company's earnings, provided,
however, that in computing such Gross Income, sales within and
outgide of Ethiopia shall, subject to the provisions of

subparagraph (3) hereunder, be taken into account as follows:
22
(2)

(3)

Sales to independent parties, including sales to Government
under Article KX hereof, shall be taken into account at
actual realised prices, provided that such prices are
negotiated on an arm's length basis and with the objective
of maxinising profits as set out in Article VII(c) hereof.
Soles to affiliate shall be taken into account at the Market
Value of the products sold. As regards sales to affiliates,
it ig the intent of the parties thet such sales shall be
accounted for at prices at which the sales would heve
occurred if the buyer and seller had not been affiliated.

In order to ensure that this ent is carried out, in all

sales to affiliates the..o! will submit to the Government

the method accord; ich the: ‘Warket Value. above described

ill include the published

was calcul
price used, € gales by the Company to

independent part. here relevant, any adjustment made,

for example to'.xeflect content of petroleum, and the charges

deducted for ‘the calculation of an f.o.b. price, ineluding
their source. In the event that the Minister so requests,
the Company shall provide evidence of the Market Value for
any pale and, if the Company fails to do so within thirty
(30) days thereafter, the Wellhead Value as provided in
Article IX hereof shall be used in determining tho Market
Value of such sale.

Sales to independent parties and sales to affiliates may be
deemed to have been consummated f.0.b. Ethiopian port of

shipment by the deduction of the following, to the extent

that they are incurred by the Company as evidenced by

invoices:
(i) ocean freight,
(ii) narine insurance,

(iii) port ana handling charges at the port of discharge,
23
(iv) other costs properly incurred by the Company in
delivering the petroleum from the Ethiopian port
to the buyer, including those costs allowable for
the purpose of computing royalty as specified in
Article IX(c)(4).-

If any of the above payments are made to effiliates, the

deductions thereof shall not be in excess of competitive

rates. The Company shall justify the reasonableness of
such deductions for payments to affiliates by reference to
published freight rates, rate schedules offered by
independent parties, or charges incurred by the Company in

transactions with non-affiliates.

(3) "Market Valuc" shall mean the*market price of the petroleum,

due consideration being give appropriate adjustment being
made for differonces
petroleum product:
which it is sold.
‘the effective dat: ntract under which the sale is made, or
if no such contract, exists, as of the date of shipment from an
Ethiopian port. In the event that a prevailing narket price cannot
be established by comparison to prices at which independent sales
have been effected at the actual port or ports of discharge,
comparison shall be made to the port or ports nearest thereto at
which a prevailing market price exists, with due allowance for any
differential attributable to distance or variations in perticular
charges for port dues and expenses. In the event that no such
market price exists, references may be made to fornulas used by
taxing authorities of other countries which export such petroleun
products, with appropriate adjustments for the quality of petroleum,
length of sale agreemerit, quantity of petroleum, terms of sale end
cost of delivery. In no case shall the Market Value so established

ve less than the price at which the Company sells petroleum products

24
to independent parties in comparable circumstances as to quantity,

quality, length of sale agreement, terms of sale end cost of

delivery.

price may be reduced to an f,0.b. price Ethiopian port of

shipment by the deduction of freight, insurance and other customary

charges as provided in subparagraph (3) of paragraph (i) above.

(«)(1) “Exploration Operations" shall, subject to the Mining

(2)

Proclamation, mean the carrying out of any one or more of
the acts or investments reasonably necessary in exploring

for petroleum, including but not limited to the following:

+ Area by use of gravity
c or qther geological or
leweloping aerial
1 pho togrephs or

the exploration of the Sub
meter, magnetomcte
geophysical method:

‘opnient wells of all kinds and
all sorvides with teapéct thereto; the study of surface
end subsurface ‘geological data; the acquisition by
purchase op.. otherwise of geological and geophysical
data, photog aphs or information on the Subject Area
general ares, around it; the processing, study,
corrolatiin or interpretation of all data obtained;

and ancillary operations carried on either on or off
the Subject Area in building roads, campe and other
facilities; recruiting, maintaining and transporting
employees, their fami > actors and their
personnel, equipment and services; obtaining and
furnishing seismic services, including processing,
correlating, playback or interpretative services;
obtaining and furnishing materials, supplics, equipment,
housing, offices, storage, transportation, insurance,
accounting and supervision and other things useful in

carrying out Exploration Operations on the Subject Area.

"Mining Operations" shall, subject to the Mining Proclamation,

mean all acts or investments reasonably necessary for
producing, working, getting and raising to the surface
the petroleum found on, in or under the Subject Area, and
treating, refining, separating, dehydrating, or otherwise
making the petroloum marketable;storing, loading and
marketing or otherwise disposing thereof; including but

not limited to, the following’
25

If the terms of sale are c.i.f. foreign port, the c.i.f.

ing, testing and completion
the construction, operation or maintenance of
buildings, installations, plants, machinery,
appliances, storage and loading facilities; obtaining
and furnishing materials, supplies, dems, railways,
roeds, pipelines, communication facilities and other
facilities or services, and ancillary operations
carried on either on or off the Subject Area in
pbuilding roads, camps and other facilities; obtaining,
naintaining and transporting employees and tn
families, contractors and their personnel, services,
materials, supplies, equipment, housing, storage, and
transportation, processing, treating, refining and
marketing facilities, insurance, accounting and
supervision and other things useful in carrying out
Mining Operations.

x

(3) "Operations" shall mean either Exploration Operations or

Mining Operations or both.

(2) "Petroleum" shall mean o#1, natural gas, natural gas

liquids, tar sands, oil ghales and othe: hy rocarbons, all before

refining.

(m) "Natural ean all gaseous substances

carbons) including sulphur, produced

(hydrocarbons Andon

from wells in a } 0 3 or gaseous form, which existed in a

gaseous form inthe reservoir or in solution with the crude oil,

but excluding condensates which by normal field methods of petroleun

gas processing are separated and recovered as liquids.

(n) "Oil" ox "Crude Oil" shall mean all liquid petroleum before

refining and excludes Natural Gas but includes condensates which

by normal field methods of petroleum gas processing are separated

and recovered as liquids.

(0)(1) "Exploration Cost" shall mean all reasonable expenditures
wholly, necessarily and exclusively made and obligations
and liabilities incurred by the Company in carrying out
Exploration Operations hereunder including, without
limitation to tho generality of the foregoing, the costs

specified in subparagraph (3) below.

PR
(2)

(3)

(4)

“Mining Cost shall mean all reasonable expenditures,

wholly, necessarily and exclusively made and obligations

and liabilities incurred by the Company in carrying out

Mining Operations hereunder including, without limiting

the generality of the foregoing, the costs in sub-paragraph

(3) below.

Such costs shall include all costs incurred for materials,
equipment, supplies, work and services performed by contractors
and sub-contractors, salaries, fees and other compensation
paid to employees of the Company and/or other persons

engaged in carrying out the Operations; puilding costs,

maintenance, rentals and’ ‘ted costs for all offices,

buildings and facilities acquired for the purposes of

gaining or producing income; the cost of buying, renting,
furnishing or otherwise obtaining, maintaining, supporting,
repairing, transporting, insuring, storing, accounting for

the supervising of the use of equipment, materials, services,
supplies and personnel; the cost of vehicles. and other
transportation equipment, professional or other outside
services, and other costs and expenses of exploring for

and producing petroleum; and costs in connection with such
operations and all costs incurred in furnishing the facilities
and services required under the provisions of Article XVII

(b) ana (c) hereof.

"Operating Costs" shall mean Exploration Costs and Mining Costs»

27
(p) “Payable Quantities" shall mean sufficient quantities of
petroleum to enable the Mining Operations to be undertaken or
continuea on a profitable basis.

(a) "Mining Proclamation" shall mean the Mining Proclamation
of 1971 and existing regulations passed thereunder and amendments
thereto which qualify under paragraph (a) of Article XXVIT hereof.
(C) "Minister" shall mean tho Ministor of Mines of tho
Government or the person for the time being acting in the place
of such Minister. "Ministry" shall mean the Ministry of Mines

of the Government or such other ministry of the Government authorised

to supervise petroleum exploration ane mining operations in Ethiopia

by whatever name called. er", oin, his absence his

duly authorised represen!

(s)
such other fiscal
to the Gregorian Caléndar as the Company may elect with the
concurrence of the tax authorities.

(t) "Calendar Year" shall mean the period from January 1st through
December 310% of the same year according to the Gregorian Calendar
and "Calendar Quarter" and "Calendar Month" shall mean a quarter

of such year or month according to the Gregorian Calender.

(a) "Contract Year" or "Year", unless the context otherwise
requires, shall mean a period of twelve (12) months according to

the Gregorian Calendar, commencing on the Effective Date and on each

anniversary of the lffective Date.

ARTICLE IIT
ETHIOPIAN COMPANY
(a) In order to carry out the programme properly and effectively,
the Company shall establish before the Date of Commencement of

Operations an Ethiopian Company, Spasms and existing under the
laws of tho Empire of Ethiopia and having ite registered office
in Ethiopia, which shall be controlled initially by the Company.
It is understood and agreed that, as soon as the Ethiopian Company
is established, all of the rights and obligations conferred and
imposed by this Agreenent to and upon the Company shall be
transferred and assigned to the Ethiopian Company.

(b) Notwithstanding the provisions of paragraph (B) above,
Ee shall guarantee the
performance by the Ethiopian Company of all its obligations hereunder

and shall remain liable to the Government therefor.

This Agreement * km of thirty (30) years from

the Effeotive Dat ercof, as: def: ned in Article XXX, and is

renewable on ftir and pr “térms 80 long as petroleum continues

to be produced o7 ‘pab e of being produced in payable quantities

in each year of oval term.

ARTICLE V

SURRENDER
(a) The Company may at any tine before completion of the entire
programme specified in Schedule "B" surrender all of the Subjeot
Area by giving written notice to the Minister at least ninety (90)
days prior to the date specified in said notice on which such
surrender is to become effective and all rights and obligations of
both parties hereunder shall cease on the date specified in such
written notice, except as herein specifically sot out, and ife
surrender notice is given, the Company shall not be obligated to
commence or complete a stage subsequent to the date of the notice
but must complete tho stage then in progress or make payment in
liew therefor es provided in Article VI(b) hereof if it has not

theretofore completed the stage involved.
29
(b) The Company may ot any time and from time to time after
completion of the programme specified in Schedule "B" surrender oll
or any part of the Subject Arca by giving written notice to the
Minister at least sixty (60) days prior to the date specified in
the said notice on which such surrender is to become effective and
oll rights and obligations of both parties hereunder in connection
with the surrendered area shall cense on the date specified in such
written notice, except as herein specifically set out.

(ce) At the end of the third (3rd) year from the Effective Date
of this Agreement, the Company shall ourrender exploration rights

on sufficient acreage (selected by it) 80 3 after euch surrender,

eighty peroont
this Agreement.

arly on a map to

(4) . At the ond of the sixth {é6th) year from the Effective Date

of this Agreement, the

01 ariy shall surrender exploration rights

the Company holds exploration rights on not more than sixty percent
(60%) of the area held on the Effective Date of this Agreement. The
area or areas so retained shall be shown oloarly on ea map to be
submitted to the Government at the end of this period.

(e) Within five (5) yeamafter (1) the end of the sixth (6th)
year from the Effective Date of this Agreement, or (2) the Date

of Commencement of Operations, whichever first ocours, the Company
shall surrender exploration rights on sufficient acreage (seleoted
by it) so that, after such surrender, the Company holds exploration
rights on not more than forty percent (40%) of the area held on

the Effective Date of this Agreement. The area or areas so retained
shall be shown olearly on a map to be submitted to the Government at
the end of this period.

(f£) It is agreed that areas voluntarily surrendered by the

Company pursuant to paragraph (b>) hereof shall be considered 4

zn
determining compliance with the surrender obligations of paragraphs
(c), (a) and (e) hereof and further agreed that any one surrender
(voluntary or otherwise) can consst of not more than four (4)

blocks generally of rectangular shape, each block comprised of

at least one thousand (1,000) square kilometres provided that if
more than one block is so surrendered they need not be contiguous

to one another.

(e) On any surrender by the Company or termination by the
Government the Company shall have the right, within a period of

one (1) year from such surrender or termination to remove and dispose

of all movable property located on or

d in connection with the

(a) The Company shall “promptly after the Effective Date of this

Agreement and subj o-its rights of surrender commence and

diligently pursue the conduct of the Work Programme in the Subject
Area referred to in Schedule "B"., The Work Programme and time linits,
mutually drayvm up by the perties, are attached hereto as Schedule "3B"
and by reference the same becomes an integral part of this Agreement.
(b) It is agreed and understood that the commitments under
Schedule "B" are firm until surrender of all of the Subject Area or
termination and all commitments thereunder for work to be performed
prior to surrender or termination must, to the extent only of any
deficiency in the Stage involved, be paid by the Company to the
Government or spent elsewhere in Bthiopia where the Company may

be carrying on mining operations or exploration activities if the
Government so agrees.

(c) The Government may, by giving sixty (60) days prior vritten
notice terminate this Agreement if the Company for reasons other

than Force Majeure fails to act within the time limits specified

3
in Schedule "B"; provided, however, that the Government may at its
own option agree that the Company retain its rights and privileges
under the Agreement, if the Company pays a penalty to the Government
at the following rates:

(4) Twelve percent (12%) of the suin unexpended per month
for the first three (3) months of delay;

(2) Fifteen percent (159) of the sy unexpended including
the penalty of twelve percent (12%) per month for the
next three (3) months;

(3) Twenty percent (20%) of the su unexpended including the
penalty of fifteen percent (15%) per month thereafter,
unless the Government decides. otherwise.

Subject always to the surrender rights. of the Company in accordance

with this Agreement and the Mining cliamation.

(a) The Compary will. ensure that a representative of the Govern-
ment designated in. nay attend meetings of the Board of
Directors of the BtHiopian Company. Such Governnent representative
shall have no voting rights and shall keep confidential all
information, secrets and data of the Company, its assets, operations
and prospects.

(b) The Company, subject to paragraph (c) hereof, shall have

full and effective control and managonontof all matters relating

to the operation of the project including the production and

marketing of its products in accordance with sound, long-term policies
and without prejudice to the provisions of the Mining Proclamation.
The Company may make expansions, modifications, improvements and
replacements of the project facilities, and may add new facilities,

as the Company shall consider it necessary for the operation of

the project or to provide services or to carry on activities ancillary
or incidental to the project. All such expansions, modifications,
improvements, replacements and additions shall be considered part

of the project facilities. Be
(c) The Company shall exercise these prerogatives in good faith
with the objective of realising the maximum profits consistent
with good production, engineering and business practices. The
Company shall employ in the gaid operations modern production
techniques and methods determined by tho Company to be consistent
with:

(1) the size of the deposits of petroleum discovered, and

(2) the most oconomical production of the petroloun discovered.
The Company will exercise its best efforte and. diligence in the
sglection of production techniques and methods to avoid any waste
of petroleum and if, after the Date of Commencement of Operations

de less than twonty percent

produotion for any year is oxpected

(20%) of production capacity: fo than Foxce Majeure,

the Company shall info; Governnent ‘of the reasons therefor.

AnerepE-VIIE
PrNANCTHG

The company; ahi, subject to the terms hereof, havo the
sole rooponsibility of financing the Operations and determining
the terms on which tho said financing shall be obtained, including
the extent to which the financing shell be accomplished in accordanoe
with the ourrent money market conditions through the issuance of
shares ox through borrowing. It is recognised that it may be
nooessary or dosirable to obtain finanoing or financing guarantoces,
or both, from international and foreign national financing
institutions, private financial institutions or other enterprises.
The Government undertakes to cooperate with the Company to
facilitate the finanoing of the project innofnx nr and provided
that the terms of the financing agreement have the consent and
approval of the Government and the Banke In the event that an
agreement or investment guarantees should be concluded between

the Government of the Empire of Ethiopia and the Government of

(or other country designated by the Company
33

unless the Government on grounas oi MavLonad interest cbjects snereto,
in the future, the Government shall use its best efforts in good
faith to facilitate obtaining any approval required for such
guarantee. Further the Government shall undertake to facilitate,

in accordance with the Exchange Control Laws of Uthiopia, the
repayment of all loans that the Company may have incurred for the

purpose of financing operations.
ARTICLE XIX

ROYALTY AND VALUE
(a) The Company shall pay to the Government a royalty of twelve
and one half percent (124%) of the Wellhead Value of the pétroleum

produced, either in kind or in cag

%the option of the Government.

(b) The "Wellhead Valu the potroleuin: Por the purposes of

taken into accouti on the basis of Market Value as
defined in Avticlé II(h) hereof,

(ce) For the aeons of this Agreement:

(1) "Wellhead Value" of natural gas shall mean the gross sales
received by the Company from sales of natural gas delivered
to a plant or other purchaser less Permissive Deductions:

(2) "Wellhead Value" of crude oil shall mean the gross sales
received by the Company from sales of crude oil which shall
be stated in the then effective price notice furnished by
the Company to the Government less Permissive Deductions:

(3) "Posted Price" shall mean the f.o.b. prices published by
the Government in consultation with the Company for each
grade, gravity and quality of petroleum offered for sale
to buyers generally for export at the relevant point of
export in Ethiopia, which price shall be a ptice established
with due regard to any other prices for petroleum of
comparable grade, gravity and quality and having regard

to geographical locations; 24
(4) "permissive Deducvions" gnaii mean costs and expenses of
all kinds incurred in transporting petroleum, crude. cil or
natural gas from the point of production to the point of
sale; in processing, otherwise treating or making marketable
or storing petroleum, crude oil or netural gas prior to the
point of salo; of the kind referred to in subparagraph (3)
of Article I1(i) if terms of sale are c-ief. foreign port;
or incurred in mining operations after the point of
production; or otherwise incurred prior to the point of
sale, it being the intention thet from gross sales received
there be deducted all costs and expenses incurred beyond

the wollhead where produced and prior to sele in arriving at

the true Wellhead Valu
(a)

determination of Posted

arbien concerning the

“Value which cannot be

determined by arbitration | ided for in Article XX hereunder.

| ~ (e) rwiee provided in Article X hereof, e11

royalty shall di payeble in cash in acceptable currency and shall

be calculated and paid on a calendar month basis, and payment
thereof phall be made not later than the first (1st) day of the

Nf second (2nd) calendar nonth following that during which the

| petroleum on which ouch royalty is payable is delivered to the
purchaser or othor taker.

0 (tf) The Company shall. perform all measurement of petroleum in
such manner, solected by the Company, but elways consistent with
sound potroloum industry practices.

(e) In the, event of the Mining Operations under this Agreement
| entailing the segregation of petroleum of differont quality and/or
| grade, and in the event of the Company and tho Govexnment not

othorwise agreeing, the Government's royalty shall be computed
separately on each grade of petroleum produced and sogrogated during

tho particular period for which the royalty is computed being on

gross sales received loas Permisaive Deductions
35
(h) . Wa royalty shall be paia with respect to petroleum used by
the Company in the course of its operations hereunder or re-introduced

into petroleum deposits or lost or not used in any way.

ARTICLE X
ROYALTY IN KIND AND GOVERNMENT PURCHASES OF PETROLEUM

(a) Ninety (90) days prior to the beginning of each calendar
quarter, commencing with the first quarter during which the Company
expects to produce petroleum from the Subject Area, the Company
shall notify the Government in writing (herein called "Quantity

Notices") of the approximate quantity of petroleum which the Company

intends to produce from the Subject luring such calendar

quarter. Within th’ :iy (30) day
Notice, the Government shal

Company in writing (hexé

to receive a quantity of petro: from the Company daring such

calendar quarter.

(b) Failure by the.Government to furnish the Company with an
Acceptance Notice with respect to any calendar quarter within the
aforesaid thirty (30) day period, shall c»astitute a waiver by the
Government of any rights to receive any petroleum produced by the
Company from the Subject Area during such quarter. In such event,
all royalty attributable to such calendar quarter shall be payable
in cash, and shall be paid monthly, as provided in paragraph (e)

of Article IX hereof.

(ce) The quantity of petroleum stated, or deemed to be stated, as
provided in paragraph (a) of this Article, in each Acceptance Notice
(hereinafter called "Government Share") shall constitute either
royalty in kind or o combination of royalty in kind and petroleum
purchased for cash from the Company by the Government, depending upon
the total quantity of petroleum actually produced and saved by the

Company from the Subject Area during the calendar quarter to which
26
the gaid Acceptance Notice velated (hereinafter called Totel

Production, it being understood that Crude 0il Total Production

means Total Production of crude oil and Natural Gas Total Production

means Total Production of natural gas) as follows:

(1) To the extent that the Government Share does not exceed
twelve and one half percent (124%) of the Total Production,
such Government Share shall constitute royalty in kind.

(2) If and to the extent that such Government Share exceed
twelve and one half percent (124%) of the Total Production,
such excess shall represent the quantity to be purchased

py the Government from the Company for such calendar quarter,

provided, however, that the. xéise of such right by the

Government to take x and ole half percent

(124%) of the To:

Company fromperformi: on: riots for the sale of petroleum

: already conclude:

(3) If and to bhe ‘extént that euch Government Share is less than
twelve and “otie half percent (124%) of the Total Production,
such deficiency shall be payable by the Company to the
Government as a cash royalty, payable within fifteen (15)
days after the end of such calendar quarter.

(4) During each calendar quarter for which the Government has
furnished an Acceptance Notice in accordance with the
provisions of paragraph (a) above, the Company shall deliver
the Government Share to the Government at such reasonably
uniform weekly rate as the Government shall request.

(a) All purchases of petroleum by the Government from the Company

shall be f.0.b. the field of production. The purchase price thereof

shall be in United States dollars or other convertible currency and

in amount equal to the Market Value (as defined in Article II(h)

hereof) of such petroleum and shall be payable within thirty (30) days

of the Company's presentation to the Government of an invoice

3°
therefor.
(e) The Government may pay the aforesaid purchase price in
Ethiopian currency to the extent that the Company then has need of
such currency to discharge any obligation to the Government under
this Agreement, notwithstanding that the texms hereof would otherwise
contemplate payment to the Government in acceptable currency, it
being agreed that the Company may at any time thereafter (applying
the same rate of exchange as that used by the Government in
effecting each such payment ) use such currency to discharge any
obligations to the Government arising under this Agreement,

notwithstanding that the terms hereof would otherwise contemplate

payment in an acceptable currency.
(£) The Company shall prov: rage of,crude oil constituting

the Governnent Share. Sugh:storage may wovided at any reasonable

place or places withi ibject Area as may be

selected by the company. overnment shall pay and/or reimburse
the Company for direct : asonable indirect costs incurred in such
storage, and the transportation of such crude oil from point of
production to such ae of storage. Such payment shall be due
thirty (30) days after the presentation of the invoice to the
Government by the Company.

(e) Title and 211 risk of loss with respect to the Government
Share shall pass to the Governuent at such time and place as is
designated by the Company in writing to the Government, and delivery
shall be deened effected at said time and place; provided, however,
that nothing herein shall constitute 2 waiver by the Government of
any rights which it might otherwise have against the Company in the
event of the Company's negligent loss of the Government Share
subsequent to the time at which title and risk of loss with respeot
thereto pass to the Government. In the event that any insurance

coverage maintained by the Company shall cover the Governnent Share,

proceeds collected by the Company ees shall be credited to
the Government to the extent same are payable by reason of or are
attributable to casualty losses suffered by the Government Share.
(h) The Company shall transport the Government Share from the
point or points of storage referred to in paragraph (f) of this
Article (or from the wellhead in case of natural gas) to such other
point or points within the Empire of Ethiopia as the Government may
request, 2t such transportation charge as may for the purpose of
this paragraph be from time to time agreed in advance by the Company
and the Government, but in no event shall such charge be less than
the Company's reasonable direct and indirect costs.

(i) Subject to paragraph (f) of th:

the quantity of Government Sha hon, being stored by the Company is,

adverse effect upon

may notify the Governhent. and. Squier the Government to remove

physically such quantity. Gavernment Share as the Company regards

necessary. If the ‘roment shall fail to comply with such request,
the Company shall notivi ths tanding the other provisions of this
Agreement, be entitled to take such action (including but not
limited to the S>rrowing of the Government Share, subject only to an
obligation with reasonable promptness to repay in kind or to sell
same and account for royalty on the basis of price received) as may

be necessary or desirable to avoid or reduce the risk of adverse

effect upon the Company's orderly operations as aforesaid.

ARTICLE XI
TAXATION
(a) Further to the other payments contemplated under Articles
IX, X and XII, the Cempany shall be liable to pay all income taxes
or taxes imposed on income or measued by income whether presently in
force or hereinafter imposed by law, »n the same terms and

conditions as other traders or buginese organizations.
(b) The rate of income tax to be assessed and paid in respect
to income derived by the Company from Operations under this
Agreement shall be fifty-one percent (51%) of the Taxable Income
derived therefrom.

(ce)(1) Notwithstanding the provisions of paragraph (b) preceding,
if the total of Eligible Taxes as hereinafter prescribed
together with income tax payable in any fiscal year, shall
exceed fifty-one percent (51%) of the Taxable Income in
that year, then the amount of income tax so payable shall

be reduced and remitted so that the total of such payments

to the Government shall be one percent (51%) of

Taxable Income.

(2)

If, notwi thstandi

payment to the Gove rnmeé “by way of income and Eligible

Taxes shall gti any fiscal year exceed fifty-one percent

in

(51%) of ‘the; Taxable Income, then the amount of such oxcess
may be carried forward and deducted in any subsequent year
against any future liability of the Company in respect of
income tax or any other Eligible Taxes or indebtedness to
the Government arising in respect of the said Agreement,
but not against any liability in respect of royalty and rent.

(a) For the purposes of this Article "Eligible Taxes" shall be

any and all taxes and fiscal charges levied on the Company with

the exception of:

(1) Income taxes as described in paragraph (b) preceding;

(2) Taxes on salaries or other compensation of employees and
vhich the Company has been required to withhold by law;

(3) Stamp duties and charges, imposts and duties for which

the Company may become liable under Article XIX hereof;

40
(4) Vise and other immigration and registration fees;

(5) Taxes, licence fees and other charges pertaining to the
registration or operation of the business organization's
vehicles, aircraft, vessels and such other facilities and

services for which registration or licensing is required by ‘Lews
(6) faxes payable upon the local purchase or acquisition by

the Company of goods, materials, supplies, equipment end
services;

(7) Fees and charges which may be levied by the Government in
accordance with law in respect of the provision or consumption
of any public service or faci it s and

(8) Royalty and ront payabl: Articles IX, and XIIs

Provided always that

(i) the payment; ut in gubparegrephs (1) end (2) preceding

shall not bo conside; as Deductible Costs;

(ii) the payments ges set out in subparagraphs (3)

through (8) inclusive preceding shall be considered as
Deductible ‘Costa; but

(iii) in no event shall the payments under paragraphs (2) through
(8) be construed as payments towards the fifty-one percent

(51%). payable by the Company to the Government as provided hereiy,
above.
(e) Yor purposes of assessing the liability of the Company to

income tax pursuant to paragraph (b) above, the Taxable Income of
the Company shall be the Gross Income accruing to the Company in
that year less the following deductions, all determined in accordance
with generally accepted accounting principles applied on @ consistent

basis:
(1) Deductible Costs as hereinafter specified in paragraph (f)

for such fiscal year;
(2) Deductions due in respect of such fiscal year by way of
depreciation or amortisation of capital or precommencement

expenditure as hereinafter specified in paragraph (a):
a4
|
|
|

alweys provided that the same are in lieu of and not in addition

to the deductions allowed to corporations under Ethiopian Income .

Tax Laws and Regulations issued thereunder as supplemented and/or

amended, and further provided that in no event shall deductions

be greater than costs actually incurred and that: :

(i) all deductions are fairly, properly, exclusively and
necessarily incurred and directed towards or attributable
to the earning of Gross Income;

(ii) all activities with affiliates are conducted at arm's
length as defined in Article II hereof; and

(idi) no item or expense is deducted from Gross Income more than once,

(£) Deductible Costs in any fis year shall include the

following, being attributab’

(4)

machinery used therefor'which has an estimated useful life

of less than tw 2) years or costs less than five thousand

Ethiopien “a Ilars (Eth.$5,000) (the costs of other equipment
and machinery so used shall be recovered through depreciation
as provided in paragraph (g));

(2) All losses actually sustained and charged off during the
fiscal year (including but not limited to casualty losses,
losses upon the sale or other disposition of property and
losses on account of bad debts) to the extent that they are
not compensated by insurance ox otherwise;

(3) All costs of transporting the petroleum from the Subject

Area to the processing plant or refinery and/or the place of sale;
(4) 411 security and communication costs including, without

limitation to, police and other security charges, postal
charges, cable charges, radiogram charges, telegram and

tele-typewriter charges incurred solely in connection with

Cnerations dora

42
(5)

(6)

(7)

(8)

(s)

Interest paid on loan funds porrowed from abroad provided
that the loan agreement has been submitted to and epproved
py the Government;

Interest paid on loan funds borrowed in Ethiopia to the
extent and subject to the conditions prescribed in the
Income Tax Proclamation and Regulations;

Losses incurred during any of the five (5) proceding years
(such losses being in excess of the doductions specified
herein and in paragraph (g) over Grose Incone) to the extent

thet such losses have not been deducted in any prior year

ox years;
Taxes, ren
Tax Year to
described in paragray (b) and (a) of this Article,

“interest on taxes) including, but

and any penalt:
ats ‘all charges referred to in subparagraphs
(3) throvgh (8) of paragraph (4) above, as well as levies
of any nature whatsoever for highways, devolopnent,
education, health, water or utilities ag may be provided
from time to time.

Depreciation and amortisation shall include eligible

deductions duc in any fiscal year on account of the depreciation

or writing off of capital or expenditures previously incurred by

the Company, until the same have beon fully depreciated end

auortisni, x6 provided below, vig:

(1)

On all Exploretion Costs incurred efter the Effective Date
and prior to the seventh (7th) year following the Date
of Commencerent of Operations at such rate as the Company

nay from time to time choose, not exceeding the following:

43
(44)

(iii)

(iv)

(v)

(vi)

in tho first (1st) year following the Date of
Commencement of Operations twenty percent (209%)

of such costs incurred prior to the end of such year;
in the second (2nd) year following the Date of
Commencement of Operations that amount of such costs
which results when the sua of all such costs
incurred prior to such year and not theretofore
deducted and 211 such costs incurred in that year
is divided by six (6);

in the third (3rd) year following tho Date of
Commencement of Operations that amount of such costs

which results wh sun of all such costs incurred

costs which results when the sum of all such costs

incurred prior to such year and not theretofore
deducteé and all such costs incurred in that year

is dividee by four (4);

in the fifth (5th) year following the Date of
Comaencement of Operations that amount of such costs
which results when the sum of 211 such costs incurred
prior to such year and not theretofore deducted

ané. 211 such costs incurred in that year is divided
py three (3);

in the sixth (6th) year following the Date of
Commencement of Operations that amount of such costs
which results when the pum of all such costs inourred
prior to such year and not theretofore deducted and
all sich costs incurred in that year is divided

by two (2): .
(2)

(3)

(4)

In the seventh (7th) year following the Date of Commencement
of Operations and all years subsequent thereto all
Exploration Costs incurred during the tax year involved
and all Exploration Costs incurred in year prior to the
tax year involved not theretofore deducted, or such parts
thereof as the Company may choose:

On expenditure incurred by the Company for the extension,
prolongation or improvement of the life of an existing
Mining Operation at the rate of fifteen percent (15%)

of cost per annum, provided always that such expenditure
has obtained the prior writte: i approval of the Government

and provided further that:

(ii)

brought into use in the Subject Area;

(iii) the equipment and/or machinery does not become
obsolete or useless for the next three (3) years
from the date that such equipment or machinery is
prought into use; and

(iv) the funds for the acquisition of the machinery
and/or equipment are not borrowed funds unless the
Minister otherwise agrees;

for the purpose of this subparagraph "Existing Mining

Operations" shall mean any Mining Operation after operations

have been commenced thereat ~ the depreciation or writing

off of any expenditure incurred prior to that date shall
begin on the date that such Mining Opeistion commences:

On all plant and machinery an annual rate of sixteen percent

(16%} for the first year and twelve percent (12%) for the

following years: 45
(5)

(6)

(7)

(n)

On builéings and facilities therein (other than plant

and machinery) en annual rate of five percent (5%)

On aircraft, vessels and motor vehicles an annual rate

of twenty percent (20%):

On all other physical assets an annual rate in accordance
with the provisions of the Ethiopian Income Tax Regulations,
unless a special rate of depreciation is mutually agreed
upon.

Notwithstanding the provisions of the preceding sections,

if the Company shell at any time recover by way of compensation,

insurance money, sale or otherwise, aj

account and treated

which it accrues.

(a)

part or the whole of any

ieted or written off
;ghall be brought to

come for. bax! purposes in the year in

Any deducti or payments to affiliates shall be shown

to the satisfaction of the Government to be fair and reasonable

and not greater than the amount that would have been paid to an

independent party.

(i)

Nothing in this Article shall be taken as permitting the

deduction of the following items of expenditure in determining the

Company's net profits:

(1)

(2)
(3)

Penalties paid or any sum forfeited under this Agreement

or any law from time to time in force in the Empire of
Ethiopia or any political subdivision thereof;

Foreign taxation paid on income from sources within Bthiopia;
Rents or leasing charges paid to affiliates for properties
or facilities located in or outside the Empire of Ethiopia

unless previously approved by the Minister;

46
(4) Sales commissions or other payments of a similar nature
to an affiliate for the sale of the petroleum to other
affiliates.
(x) No withholding or other taxes shall be levied on the following
payments effected by the Ethiopian Company to the Company or
other persons, firms or corporations resident abroad in respect of:
(4) Interest and amortisation of loans approved under
Article VIII;
(2) Dividends on sharee of the Ethiopian Company incorporated

under Article III.

ARTTATR

(a) The Company’,shall’ pay to the ‘Government in United States

dollars or other aéceptab: rréncy after the Date of Commencement

‘yment by way of production bonus on the

-of Operations a singtt

following rates 7”

(4) When aaily production during the preceding nonth averages
nineteen thousand (19,000) barrels, © bonus of United States
dollars 5

(2) When daily production during the preceding month averages
thirty-eight thousand (38,000) barrels a bonus of United
States dollars 5

(3) When daily production during the preceding month averages
seventy-five thousand barrels a bonus of United States

dollars y

=

The amount theroof shall not be a Deductible Cost for the purpose

of calculating the Taxable Inceme of the Company.

4?
(»)

The Company shall pay to the Governnent in United States

dollars or other acceptable currency during each year as hereinafter

provided starting from the first (ist) anniversary of the Effective

Date of this Agreement an annual rent xayasie in advance in

respect of the Subject Area held from time to time by the Company

at the following rates:

(4)

(2)

(3)

(4)

(5)

(6)

During the second (2nd) year after the Effective Date
of this Agreement at the rate of United States dollers

for each square kilometre then

held by the Company;

During the third (3rd) year a the Effective Date of

this Agreement at th

e;0f United States dollars
for each, square kilometre then

held by thé. Company;

During the fourth (4th) J x after the Hffective Date of

ig rate of United States dollars

for each square kilometre then
held by the Company;
During the fifth (5th) year after the Bffective Date of
thia Agreement at the rate of United States dollars
for each square kilometre then
held by the Company;
During the sixth (6th) year after the Effective Date of
this Agreement at the rate of United States dollars

for each square kilometre then

held by the Company;
During the seventh(7th) and each subsequent year after the
Effective Date of this Agreement at the rate of Unitod States

dollars for each square

kilometre then held by the Company.

48
If prior to the commencement of any of the foregoing years, the
Company has drilled at least three (3) wells in the Subject ‘Area,
no further rental shall be due under this Agreenent. If, prior

to the commencement of the eighth (8th) year (1) the Company has
not drilled at léast three (3) wells in the Subject Area, or (ii)
the Date of Commencement of Operations has not occurred, the annual

rental shall continue at the rate of United States dollars

for each square kilometre then held by the

Company.

(a) Commencing with %

Ethiopian Company to any persén;"firm or corporation other than

and/or ite

respective affiliates,.end continuing thereafter with respect to

all subsequent issues of such shares, twenty-five percent (25%)

of each issue of such shares issued or proposed to be issued by

the Company shall first be offered in Ethiopian dollars to the
Governnent and/or its agents for subscription by the Government and/or
its agents for a period of four (4) months from the date of the
offering of such particular issue. The purchase price of the voting
shares subscribed to by the Government and/or its agents shall be

net out of:

ug
(1) that part of the Company's profite to which the Government
would be entitled as a shareholder;

(2) royalties (in cash or in kind) acoruing to the Government
after subsoription; i

(3) donus and other amounts of all kinds accruing to the Government
heretnder;

(4) dncome and other taxes payable by the Company after such
subscription by the Government;

and the Company may apply such amounts or proceeds realised therefrom

against such liability until fully satisfied.

(b) The obligation to keep available twenty-five percent (2598)

of each successive issue of voting" 6a for subse: xiption by the

Government and/or its agents.for ie corresporiding four (4) month

period shall not be mi. ‘Be or affeoted by the fact that at the

date of any particular “issue share the Government and/or its

agents are already sharehol a of the Company. The Company shall
submit quarterly reports +6 the Ministry of Mines of the number of
voting shares of each! issue which initially were made available to
the Government and/or its agents, the number of voting shares subscribed
py the Government and/or its agents, the number of voting share
remaining unsubseribed at the end of the corresponding four (4) month
period and the number subsequently disposed of,
(oc) Nothing herein shall:
(1) prohibit issuance of non-voting shares with preferences a8

to dividends and capital, always provided that such non-voting

preferred shares are redeemable for cash at the sole election

of the Company; or
(2) limit the type and number of authorised shares of the
Company; or

(3) limit the transferability of issued shares.

(a) The price at which voting shares shall be offered for sale

to the Government ané/or its agents shall be the book value of

the shares and Bthiopian dollars received in respect of sales

hexeunder shall be convertible into United States dollars or other

acceptable convertible currencies for repatriation.

(e) When twenty-five percent (25%) of the voting shares of the

Ethiopian Company outstanding have been transferred to the Government

icle, the Government and/or

and/or its agents as provided in this Ar

its agents shall have the right so. ‘Lote such percentage is so

held to nominate one quar he Board of Directors
.¢ the Ethiopian Company

‘avour of such nominees.

who are shareholders will vote.
Each holder of ¥: +t hares of the Ethiopian Company shall

have the right to ¢gast,-ané vote for each share held on all matters

submitted to a vote of shareholders.

ARTICLE XIV

After the Date of Commencement of Operations the Company,
if requested by the Government, shall effect feasibility studies and,
if favourable, construct or cause to be constructed o refinery in
Ethiopia, provided that the Company need not construct a refinery
if the local regional market conditions and prices, supply conditions
and prices, cost of labour, equipment and materials, cost and
availability of financing or any other factor or matter would not
make the refinery operation a profitable and economic refinery

operation or investment.

54
AeLC LE AV
IMMIGRATION AND EMIGRATION

The Government shall, in accordance with law, cause to be
issued to persone designated by the Company for the performance
of Operations contemplated or permitted by this Agreenent, and to
their dependents, such visas, work permits and other documentation
as may be required for free access to and exist from the Empire
of Bthiopia and for the performance of such Operations under

this Agreement.

EAYMENTS AND FORELEG: ‘CHANGE
(a) It is contemplate
to establish and opez
generally all of the doite sts of the operations will be

met through convers: nto Ethiopian dollars of freely converticle

foreign currency ‘tained by the Company from sources outside of

Ethiopia.

(b) In order to keep the Government and the Exchange Control

authorities informed of its prospective and actual foreign. exchange

transactions the Company shall inform the Government and the Bank
in writing and in such form and detail as the Government or the

Bank may request:

(1) Of the location of the Company's bank accounts in
Ethiopia end abroad, which latter (that is external)
accounts shall be opened in banks approved by the
National Bank of Ethiopia;

(2) Annually, before the commencement of each fiscal year,
of the Company's estimated receipts and disbursements
of foreign exchange by principal headings during that
year (which statement may be amended from time to time

§2
if this appears necnssary) 3
(3) Quarterly, within thirty (30) days of the end of each
quarter, of the Company's actual receipts and disbursements
of foreign exchange by principal headings during the
preceding quarter.

(c) Subject to compliance with paragraph (b) and all relevant

foreign exchange regulations, and to the deposit with the Bank

of copies of this Agreement and all foreign loan contracts as

approved by the Government and the Bank, the Company shall be

entitled to purchase for payment abroad, to the same that same
cannot be covered by or purchased with its current and prospective

resources of foreign exchange, the foreign currencies needed in

ent and to pay for
‘Gaterest and amortisation)
of external debt, .and: dividends payable: on the Ethiopian Company's

shares held abroad.

(a)

when due for royalty, rent, income and other taxes ag well as other

fompany making paynents to the Governnent

payments contemplated by this Agreement, and subject to compliance
with paragraphs (b) end (c) above, the Company may retain abroad
temporarily the proceeds of foreign capital raised by way of
equity shares or loans porrowed abroad, and of foreign sales of
petroloun, to the extent that those aro forcsoen to be required
to meet its curront obligations under paragraph (co) above.

(e) All payments contemplated under this Agreement shall be
made in acceptable currency, unless the Government consents
otherwise. Payments shall be effectcd by the Company depositing
the same in the Bank (or such other bank within the Empire of
Ethiopia as the Government may designate) for the account of the

Governnent.
(£) Every expatriate employee of the Company, being employed

and residing in Ethiopia in pursuance of the provisions of this

Agreement, shall be entitled to remit to his home country or the

country of which he is a citizen:

(1) Up to thirty-five percent (35%) each month of the net
salary after tax received by him in Ethiopia; plus

(2) On approval by the Bank any additional sums payable out
of his salary received in Ethiopia, as may be required
to meet insurance premia, maintenance of dependents,
tuition and other costs for his children incurred abroad;

(3) On termination of his employment, in Ethiopia such sums as

of movable propert;

(g) Except ag othexwi Yrovided herein, the Exchange Control

Lawa and Regulations nermally applicable in the Empire of Ethiopia
shall apply to the Company's Operations hereunder. In any foreign
exchange transaction arising out of this Agreement the Compeny

and its employees shall be entitled to the relevent exchange
facilities, retes and charges on no less favourable terms than
those which are currently applied in respect of similar transactions

with other mining operations or the general public.

ARTICLE 5Vit
EMPLOYMENT AND TRAINING OF ETHIOPIAN PERSONNEL AND EMPLOYGE BENEFITS
(a) The Company shall employ Ethiopian Nationals in the various
phases of its activities to the maximua extent possible and shall
to this end educate, train and give experience to same in the
various branches (both technical and administrative) of the

petroleum industry, it being understood that the Company shall:
§4
(4) Always give priority in employnent to Ethiopian Netionals
possessing the requisite qualifications;

(2) Give equal treatment, facilities and opportunities to all
employees in the same job classification regardless of
nationality; :

(3) Cooperate in programmes of grants to educational institutions
in Ethiopia, after the Date of Commencement of Operations.

(b) The Compeny shall furnish such free medical care to all its

employees and all Government officials employed in the Operations

Area as is reasonably adequate and after the Date of Commencement

of Operations shall esteblish, staff ignd@' maintain a, dispensary,
clinic or hospital which shal} "be
circunstances. Provided

employs more than;tw

one region, it shall main dispensary or hospital headed by

-a medical director. »

(c) After the Da: £ Commencement of Operations, the Company
shall provide, free of charge, primary and secondary school
education for children of a11 employees residing in or around
the Subject Area, if and when there is no school or a shortage of

schools. Rules, regulations and standards established by the

Ministry of Education shall be strictly observed.

ARTICLE XVIII
PROMOTION OF NATIONAL INTERESTS
(a) In the conduct of its activities under this Agreement the
Company and its contractors and subcontractors shall utilise
Ethiopian services, materials produced from Ethiopian sources,
and products manufactured in Ethiopia to the extent that such
services, materials and products are available on competitive

terms, delivery, availability ee and quantity basis.
(vb) fo maximise the regional economic eid and social benefits

which the Operations can generate, the Company will also:

(1) Coordinate all of its studies of the Operations! infra-
atructure requirements with local and regional infrastructure
studies undertaken by the Government and interested locel,
foreign and international public and private entities,
with a view towards the integration of tho infrastructure
of the Company with that of the region;

(2) Assist and advise the Government in its planning of the
infrastructure and regional development which the Company
may deem useful to the Operationg and to the existing and

future industries and att!

‘es in the. region of the

Operations.

IMPORTS, DISPOSAL EXPRTS OF PROPERTY AND PRODUCTS

Ot itself, ita contractors and pubcontractors,

(a) Tho Compahy,
shall be entitled to import into the Empixe of Ethiopia any and
all drilling, goological, geophysical, production, refining,
processing, transportation and other machinery and equipment
useful in the Mining or Exploration Operations, including aircraft,
vessels, vehicles and other transportation equipment and parte
therefor (other than sedan cars, and fuel therefor), fuels,
chomicels, lubricants, films, seismic tapes, house-trailors,
office-txailors, disassembled profabricated. etructures and other
property of any kind or nature free of inport taxes, charges y
duties, levies and imposts of any kind, provided always thet:
(1) AL the items axe wholly and exclusively destined for

use in the Oporations herewder and aro imported into

Ethiopia in tho name of or consigned to the Company;
(2) That similer goods of fairly equal quality, delivery,

perts availability and puice ere not being produced in

Ethiopia;
13) —-No building wtructurce or other construction neverials
may be imported for use in the construction of offices
or living quarters excopt prefabricated structures, or
such other materials as are not included in the preceding
subparagraph;

(4) Foodstuffs, bovercges, tobacco products, toilot articles,
and clothing, imported by the Company and destined for
pervonel use and consumption by its personnal, shall not
be exempted fron any duty except, as regards clothing and
similar goods, where the principal use of such itens shell

be of a specialised character relevant to the Mining

Operations ond which have been: approved as such for duty-free

importation by the Goventitiie

(b) The Government shall-.hayé the right | ‘vorify that any items

imported moet the con ne eet forth in paragraph (a) ebeve,

The Government shall ensure Al “aden! te procedure to expedite the

_ admission and olearan: stoms of all imports destined exclusively

for use in the Opéra hereunder and Governmental verification

of such use.
(o) It ie agreed and understood by the partice hereto that,
subject to the provisions of paragraph (e) hereunder, none of items
which have been imported free of taxes, ohargos, duties, levies

and imposts pursuant to paragraph (a) above shell be used in
operations other than those permitted or contomplated by this
Agreement.

(a) The Company, for itself, its contractors end subcontractors,
shall have the right to re-export free of ell taxon, charges,

duties, levies or imposts of any kind or naturo imposed in conneotion
with or collected at the timo of export, property which ie no longer
required for use in the Operations carried out hereunder which was
originally imported free of charges, taxes, duties, levies and
imposts ag provided in paragraph (a) above, ae woll as their other

property on which duty wae paid at the time of import, and shall
te
Wiee have the right to dispose within the Ewpire of Ethiopia of

any property provided that, in the case of property imported under
import duty privileges as provided ‘in paragraph (a), all taxes,
charges, duties, levies and imposts duc thereupon in accordance
with the law then in force shall first be paid.

(e) The Company, for itself, its contractors and subcontractors, |
shall have the right et any time, with the approval of the Minister,
to remove from the Subject Area and transfer to any other aree or
zone in which it may be carrying on operations pursuant to any

agreenent with the Government or any subdivision thereof, any or

all of its installations, machinery, equipment and facilities

charges on such exports, al ef. t Company's petroleum produced

under this Agreomont. The‘Government shall ensure an adequate
prooedace to expedite. the clearance by Customs and the shipment of
%a11 petroleum so ‘peported.

(g) The Company may, for itself, its contractors and subcontractors,
import personal and household goods and effects of employees and
their families taking up residence in Ethiopia, within six (6)
months of their arrival, free of all taxes, charges, duties, levies
and imposts. Such employees shall have, in eddition to all other
rights recognised in Ethiopia with respect to such property, the
right to export same as well as any other property on which duty
was paid at the time of import, without payment of any taxes,

charges, duties, levies or imposts.
ARTICLE XX

SETTLEMENT OF DISPUTES
(a) If at any time during the continuance of this Agreement or
thereafter, there shall ba any question or dispute with respect to

the construction, tieaning or effect of this Agreement or arising

out of this Agreement or concerning the rights and obligations
5
hereunder, whioh caniot ve mutuaiiy resolved by the parties within
sixty (60) days, either party shall havo the right to refer the
dispute to the International Centre for the Settlement of
Investment Disputes by Conciliation and Arbitration as hereinafter
provided. Any of the parties to such dispute may commence
conciliation or arbitration proceedings by giving notice to the
other party and to the Secretary General, International Centre for
the Settlement of Investment Disputes (including in auch notice a
statement of the question or dispute and of the olaim or contention

of the person giving notice).
(bd) Ethiopian Law shall govammthe conciliation and arbitration.

The place of conciliation and arbitration shall be in Addis Ababa

(Bthiopia) or such othor place as thy parties may. mutually agreo.

(0) Pending the issue ;the operations or

activities that shall

such reparation or oompensadtion in wespect of such oontinued

operations and sot: ‘ities aa shall be decided by the arbitrator

to be appropriate. In the event of a dispute as to the Market Value
of petroleum (as defined in Artiole II(j)) for the purpose of
taxation er payment by the Government for potroleum purchased by it,
the Market Value ponding the arbitration determination shall be the
Ponted Price (as defined in Artiole IX hereof) of the petroleum
involved, and if the arbitration award fixes a different value,
appropriate roparation or compensation in respect thereof shail
forthwith be made, done or effected by the parties hereto and

provision therofor may bo made in the award.
(4) The decision of the award of the arbitrator shall be final

and binding upon the parties to thia Agreement and upon any person
who participated as a party in such arbitration proceedings, and
such a person shall complay in good faith with the docision.

(e) Should the Intexnational Contre for tho Settlement of

Investment Disputes be replaced by, or its functions substantially
59
ed to any new international body of

sevg.ve won or be trans
similar type and competence, the function of the Arbitration

Tribunal of the International Centre for the Settlement of

Investment Disputes provided by this Article shall be exercised

by the chief officer of such international body without further
agreement among the parties.

(£) Tor the purposes of such convention, the parties to thia
Agreement hereby agree that the Company shall be treatec as a
national of or of such other coumry designated
by the Company, unless the Government on grounds of Natiogel Interest

objects thereto.

(g) If the services of the Centze, ard unavailable to tle parties

to this Agreement, then such. ins: tled dispt

the International Char f e settled under tke rules

MMELCO «

of procedure of id Chambe:
ART

CLE.

if and so long as “and to the extent that failure or delay in
perfonrnace is duo to fires, flood, gonoral strike or a lockout;
accident, epidonic, act of God, war, insurrection, riot, hostile acts;
inability or delay in obtaining or transporting materials, equipment
or supplies; acts, orders, rules or regulations of governments other
than the Governnent of Ethiopia; proven technical and commercial
limitations of a nature of being insurmountable by the application

of reasonable diligence; or any other cause whether sinilar,
dissimilar, foreseen or unforeseen, which a perty, having taken due
care, is unable to overcome by the exercise of reasonable diligence
and at a reasonable cost; and further without limitation, but epplying
only to the Company, acts, rulos ox regulations or orders of the
Government or any public authority in Ethiopie or court which may
create delay despite good faith attempts to comply, which causes are

veferred to in this Agreement as causes or reasons of Force Majeure.
66
The time within which the party affected may do or perform any act
or thing shall be extended for a period oquivalent to the period
during which any of such Force Majeure causes. shall exist.

(b) Promptly, and in no event later than forty (40) days, after
any of the said causes shall have commenced to operate and within
forty (40) days after any of the said causes shall have ceased to
operate, the party claiming benefit from this Article shell give the
other party notice of the fact that such cause has commenced to
operate and the date of such commencement, or such cessation, as the
case may be, unless by reason of the existence of such cause the
said party is wable with reasonable .diligence to do s0, in which

event the said notice shall b

& as goon as is permitted by the
exercise of reasonable diti, °
(ce)

constitute excuse

ied in this Article shall not
formance unless said notice is

given as provided herein

(a) The party, ¢laimihg suspension or excuse from performance of

its obligations ae aforesaid shall promptly take appropriate measures
and precautions to remedy the cause and effect of Force Majeure
described in the said notice insofar as it is reasonably able to do
so at no increased costs with a view to restoration of normal
conditions with a minimum of delay; provided that the terns of
settlement of any strike, lockout or other industrial disturbance
shall be wholly in the discretion of tho party claiming suspension
or excuse hereunder by reason thereof; and that party shall not be
required to accede to the demands of its opponents in any strike,
lockout, or industrial disturbance solely to remedy promptly the
Force Majeure theregy constituted.

(e) No delay, omission or course of dealing by either party
shall be interpreted or construed without that party's consent to

be a waiver of any right or acquiesence in any default.
61
ARTLCLE XXEb

AMENDMENTS
(a) except as is specifically provided in Article XXV hereof,
this Agreement may not be modified or amended Grcect by written
agreement between the parties hereto.
(b) It is agreed and understood that the titles of the various
Articles of the present Agreement are for reasons of convenience only

an@ shall, therefore, in no way affect the constructionthereof.
ARTICLE XXIII

COVENANT OF PEACEFUL POSSESSION
The Government warrants that it has full ownership and property

rights in the Subject Area for the grax*ing of this Agreenent and

for the exploration and productig un, and shall protect

the rights of the Company, © jession and quiet

enjoyment thereof.

ARTICLE
CONTROLLING CALENDAR
‘ndar shall be used and shall be the

Controlling Caleridar’ for. the purposes of this Agreement.
ARTICLE XXV

OFFICES AND NOTICES
(2) The Company shall establish and maintain an office in the
Eupire of Ethiopia as may be necessary or convenient for carrying
out the Operations hereunder.
(b) All communications and notices required to be sent by one
party hereto to the other shall be in writing in the English language
and shall be éelivered in person or sent by mail (registered mail,
if available, with return receipt requested) with postage thereon
duly prepaid, or by telegraph or cable, to the address of such other
party as hereinafter is set out and shall be effective upon receipt;
provided, however, that any such communication or notice sent from
Ethiopia to a location in another country or from a location in
another country to Ethiopia shall be sent by cable and confimmed

by aimmail letter. All noticen shall be addressed to the Government
62
_or permit to be paid.

ox the Qompany, 20 the case may pe at the addresses shown below
or to such other addresses as the addressee shall from time to time
specify by giving thirty (30) days prior notice thereof to the
other party, in which case the Agreement shall be deemed amended
accordingly.
TO: (GOVERNMENT )
He the Minister of Mines, . ‘
Ministry of Mines of the Imperial Ethiopian Government,
P.0. Box 486,
Aedis Ababa, Ethiopia.

10: (COMPAITY)

ARTICLE XXv:

COVENANT AGAINST “PAYMENT OF COMMISSION

ively covenant and

eve not prid, caused or

permitted to be pai , or | Oo pay, anc will not pey, cause
sigh se to pay any commission or fee of
any nature what Sev ry"whether in cash or in kind, or any person or
entity other than aeeeone in its full-time employ for seavices
rendered as agent, ropresentative or intermediary in connection with

the negotiations and conclusion of the making of this Agreement.

ARTICLE XXVIT

GOVERNING LAW
(2) This Agreement shall be governed by the laws of the Empire
of Ethiopia, including tho Mining Proclamation of 1971 and Regulations
issued thereunder, as such lavs are act forth in duly adopted and
published legislation, and the Company shall in all its Operations
hereunder be entitled to the benefit of such laws; provided that
the rights and obligations of the parties specified herein shall

not be enlarged, reduced or otherwise modified by any future laws or

an
-Government may delivé

regulations in force in the Empire of Ethiopia, uniess such future
laws are laws or regulations relating to conservation or ecology;
or standards of safety and working conditions of a type and ‘kind
consistent with those then in force in the mining industry
throughout the world. '

(b) Notwithstanding anything herein to the contrary, reference
in this Agreement to the Mining Proclamation shall mean the law
(including regulations) as it exists.on the Effective Date of this
Agreement with such future laws or regulations as quality under

paragraph (2) above.
ARTICLE XXVIII

TERMINATION

If during any consecutive. five (5) yea: period after tho

third (3rd) year from $tie Bifective Date of'this Agreement and

prior to the Date tof. iperations a well hes not

been drilled on the Subjec: , rea held by the Company, the

e Company a request to drill a well
on lands in th Area selected by the Company within a one
(1) year period commencing with the date on which such request is
given, and if the drilling of a well is not commenced within such
one (1) year period and such delay is not occasioned by anything
included in Force Majeure, the Government may terminate this

Agreement on tho first day following the expiration of such year

by giving written notice of such termination to the Company.
ARTICLE XXIX

ASSIGNMENT
The Company has the right from tine to time, this Agreement
constituting all required consent thereto, to:
(a) Assign frou time to time to third persons, firms or
corporation an undivided interest in and to its rights,
privileges and obligations hereunder covering all or a

portion of the lands from time to time subject thereto;
64
(>)

(c)

Sell, assign, transfor, mortgage or otherwise dispose of

its rights, privileges and obligations hereunder to. all

or any part of the Subject Area to any person, firn or

corporation; and

Permit the sale, assignment or other transfer of all or

a portion of the shares of capital stock of the Ethiopian

Company, provided that:

(1)

(2)

(3)

(4)

The Company shall xenain responsible for its
obligations hereunder (including under the Mining
Proclanation) on any such sale, assignnent, transfer
nortgoge or other disposition unless the Minister

consents thereto or suo: onbent is unreasonably

withheld;

for the-Gonpany'a obligations hereunder (including
those under the Mining Proclanation) involving that

part of the Subject Area included in such sale,
assignnent, transfer or other disposition and, if
requested by the Company, such assignee and the
Governnent shall enter into an agreenent covering

such area on the terns hereof and such area shall,

for all purposes, be deleted fron Schedule "A"

hereto and the Subject Area covered hereby reduced
accordingly.

The Minister nay refuse consent to any sale,

assignnent, transfer or other disposition if
recognition of such Assignee would be contrary to

the national interests of Ethiopia; and provided further

that 65
(3) No such consent shali be required in the event of a sale,
reorganization or merger affecting all or substantially

all of the shares or assets of

(a) Assign its obligations under Article XIV hereof to any person,
firm or corporation upon receipt, if the Minister consents thereto,
which consent cannot be unreasonably withheld, and if the Minister
consents thereto or unreasonably withholds such consent, the
Assignee shall be solely responsible for the Company's obligations
hereunder, and if the Company requests the Government, it shall

enter into an Agreement with such asdignee on the terms of

Article XIV hereof.

This Agreemont,. having been initialled by representatives

of the Government Ana...the Company, shall be subject to the approval

of the Council of Ministers of the Government, and the “ffective
Date of this Agreement shall be the date on which it has been signed

by the duly authorised representatives of the parties hereto.

IN WITNI'SS WHEREOF the party of the first part has executed
theese presents ct the hand of the Minister and the party of the
second party kes affixed its corporate seal hereto and the
authorised officer thereof has set his hand in the presence of the

respective sutscribing witnesses.

IMPERIAL ETHIOPIAN GOVERNMENT
Witnesses

rm

66
SCHEDULE "B"
WORK PROGRAMME

Stage 1: Preliminary geological and geophysical work

Stage 2: Geophysical and seismic work to establish the :
structure pattern in the Subject Area

Stage 3: Drilling of a first test well and detailed seismic
work

Stage 4: Additional exploration work subsequent to the sixth
year and prior to the Date of Commencement of
Operations
Stage 1: Start to eightcen (18) months from the Effective Date

Within thirty (30) days of the Bffeotive Date, the Company shall

send a senior geologist to Addis Ababa to collect, collate and evaluate

field parties will be sent into the-Subject Area for further detailed

exploration and mapping by use @rial photographs, air or landborne
magnetometer surveys or by oti methods. A complete report covering
all work done during this first stage shall be submitted to the Minister
of Mines by the Company before the end of the twenty-first (218t)

month from the Effective Date. Necessary preparation for work in the

sooond stage shall be commenced before the end of the twenty-first(210t) month.
Biage 2: Twenty-one (21) months to thirty-three (33) months from the
Effective Date :

frouiising areas indicated by work done during Stage 1 shall be
cuvered by other geophysical means, either gravity and/or seismic
methods. The geophysical interpretation should be carried on as the
work progresses to the extent possible to the Company, including
geological interpretation of the geophysical data. From the preceding
work it is expected that promising targets for drilling will be
delineated. A complete report covering all work done to the end of
Stage 2 shall be submitted to the Minister by the Company before the

end of the thirty~fifth (35th) month.
Stoge.3: After the thirty-fifth ith) month from the Effective vate
On the assumption that the work in Stage 2 has delineated a
prospeotive area then the Company sholl mobilise a suitable drilling
rig to commence drilling the first test well before the end of the
forty-first (41st) month. Such test well shall be drilled to
"Contract Depth" in order. to fully test all formations. For the
purposes of this Schedule "Contract Depth" shail mean a depth of
ten thousand (10,000) feet or such lesser depth if Pre-Canbrian
basement or other unfav-urable lithological conditions are encountered,
which in the opinion of the Company do not geologically or economically

warrant further drilling.

If the first test well strik apparently economic hydrocarbons,

the ardlling of such additional wells
the field. In the ‘Stat teot well doon not ptrike

apparently economic hydrooar' hen the Company may commence &

second test well on.andgther site of the Company's choosing within a

period of twelve (i2) onthe, unless otherwise agreed. During the
drilling of the first, and subsequent, test wells the Company shall
submit to the Minister of Mines copies of the "Morning Report" at
intervals not exceeding one (1) week.

Stage 4: Additional exploration work subsequent to the sixth (6th)
year and prior to the Date of Commencement of Operations.

During each two (2) year period following the sixth (6th) year
and prior to the Date of Commencement of Operations, the Company shall
expend not less than one million United States dollars (USi1 000,000)
for exploration provided the conditions envisaged in Artiele XII B
of this Agreement have not then occurred, in which event, the Governnent
shall charge annual rentale of not more than five United States dollars
(US$5) per equare kilonetre unless otherwise agreed to by both parties

after review of the results of the exploration operations to date.

68
PERFORMANCE BOND

KNOW ALL MEN BY THESE PRESENTS: that

hereinafter called Principal,
os .

nd

hereinafter called Surety, are held and firmly bound unto the Ministry

aa Surety,

of Mines, Imperial Ethiopian Government, Addis Ababa, as Obligee, in

the amount of

for the payment whereof Principal and Surety bind themselves, their

heirs, exeoutors, administrators, successors and assigns, jointly and

severally, firmly by these presents.
WHEREAS, Prinoipal did under date enter

into a Petroleum Agreement granted by thi iperial Ethiopian Government

and in accordance wit! texms of. the- said Agreement, Principal is

obligated to expend on operati B- efined in Article II, sub-article

(1) of the Petroleum Agreéti ‘the sun of Petroleum Agreement the

pum of USf.

during Stage

as described in Schedule "B" of the said Agreement:

NOW THEREFORE, the condition of this obligation is such, that if the
above bounden Principal shall expend the sum of US%, =
under and subject to the terms of the Petroleum Agreement, then this
obligation shall be null and void, otherwise to remain in full force
and effect.

WHEREAS, this bond shall run for a term of two years from the effeotive
date, any cloim under this bond must be instituted within 120 days

of the completion of Stage of the Petroleum Agreenent,

Signed, sealed and dated this day of

Tn the presence ofs

Principal

Surety 6
